Opinion by
Tilson, J.
The witness for the plaintiff testified that exhibit 1 was unravelled by him in order to determine whether there was a distinct line of demarcation between the sole and the upper, and he found that there was. He further testified that the merchandise was identical to that the subject of Abstract 44482. In accordance therewith the protest was sustained as to the claim at 35 percent under paragraph 1530 (e) as boots or other footwear, the uppers of which are composed wholly or in chief value of wool, whether or not the soles are composed of leather, wood, or other material.